DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Actions is in response to Amendment filed on 4/30/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner finds Claims 1, 3, 4, 6-9, 11-13 and 16-25 allowable.
The examiner notes the present invention is directed to:  A method in one embodiment comprises receiving at least one new authoritative source, accessing a plurality of existing controls and a plurality of existing authoritative sources, converting a data structure of the at least one new authoritative source and data structures of the plurality of existing controls and existing authoritative sources into a plurality of vector representations, using the plurality of vector representations to compute similarities between the at least one new authoritative source and at least a subset of the plurality of existing controls and existing authoritative sources, generating a plurality of candidate controls for mapping to the at least one new authoritative source, and transmitting to a user a recommendation identifying a proposed mapping of one or more of the plurality of candidate controls to the at least one new authoritative source. 





Ramamurthy et al. (US 2019/0220753 A1) is directed to a computer-implemented method includes receiving a request to test a proposed data rule and applying the proposed data rule to entity data to obtain a set of entities that violate the proposed data rule. Identifying a stored set of entities that is within a similarity threshold of the set of entities that violate the proposed data rule, wherein the stored set of entities contains entities that violate an existing data rule. A user interface is then generated to display the existing data rule as being similar to the proposed data rule based on the identified stored set of entities. 
Rossman et al. (US 9,967,285 B1) is directed to supplying regulatory compliance evidence for a virtual computing service provider. A request is received for providing regulatory compliance evidence for a service provided by a virtual computing service provider. A statistical analysis of subject matter relating to the request using machine learning is provided. The subject matter associated with the request is categorized. The categorized subject matter is mapped to a control list, maintained for compliance regulations, that is mapped to the regulatory compliance evidence. A confidence level for the regulatory compliance evidence is developed according to historical data relating to previously provided regulatory compliance evidence. A response, having both the regulatory compliance evidence associated with the request and the regulatory confidence level, is provided with a set of digital signatures. An authenticated user feedback response is provided indicating an accuracy level that the response matches the request for developing the confidence level. 


 For example, none of the cited prior art teaches or suggest the steps of Claim 1, and similarly Claim 16, and Claim 20 more specifically: 
...
wherein the electronic data structures of the at least one new authoritative source and of the plurality of existing authoritative sources each comprise a plurality of levels; 
...
use the plurality of vector representations to compute similarities between the at least one new authoritative source and at least a subset of the plurality of existing controls and at least a subset of the plurality of existing authoritative sources; 
input at least a subset of the plurality of vector representations corresponding to the plurality of existing authoritative sources to a first machine learning classifier to train the first machine learning classifier, wherein the first machine learning classifier uses one or more machine learning algorithms comprising at least a multi-label classification algorithm to analyze one or more of the plurality of vector representations corresponding to the at least one new authoritative source to predict one or more metadata tags for the at least one new authoritative source; 
generate a plurality of candidate controls for mapping to the at least one new authoritative source based at least in part on computed similarities between the predicted one or more metadata tags and one or more metadata tags for respective ones of the plurality of existing controls; 
wherein the plurality of candidate controls are taken from the plurality of existing controls;
 extract one or more features from the plurality of candidate controls; 2112368.01 
wherein the one or more features comprise the computed similarities between the at least one new authoritative source and at least the subset of the plurality of existing authoritative sources; 
input the extracted one or more features to a second machine learning classifier, wherein the second machine learning classifier uses one or more machine learning algorithms to analyze the extracted one or more features to predict a likelihood that each of the plurality of candidate controls will be mapped to the at least one new authoritative source
...
The examiner notes the limitations noted above, in conjunction, with the other limitations of the claim are not taught alone or in combination with Ramamurthy and Rossman thus making Claim 1 and similarly Claim 16 and Claim 20, novel, Therefore the claim the previous 35 U.S.C. 103 rejection found in the Non-Final Rejection of 3/4/2021 is withdrawn.

Further the examiner finds Claims 1, and similarly Claim 16 and Claim 20 recite subject matter that is eligible under 35 U.S.C. 101 as the claim recite a practical application, more specifically: 
The examiner finds applicant’s arguments persuasive, more specifically:  
See p. 12, of Applicant’s Response: “The PTAB also provided that the claim does not recite a mental process because the artificial intelligence (AI) algorithms, based on the context in which they are applied, are computationally complex. Additionally, the PTAB found that even if the claims had been classified as reciting an abstract idea, the claims are not directed to that abstract idea, but are integrated into a practical application. For example, on page 13 of the Decision on Appeal in Adjaoute, the PTAB stated that:
Appellant’s claims address a problem specifically using several artificial intelligence classification technologies to monitor the operation of machines and to predict preventative maintenance needs and equipment failure.
Similar to the above cases, Applicant submits that the pending claims are not directed to abstract ideas at least because one of ordinary skill in the art would not find it practical to perform the steps mentally due, at least in part, to their computational complexity. Moreover, the claims do not recite a mental process because the machine learning algorithms, based on the context in which they are applied, are computationally complex”

	Further, see p. 16 of Applicant’s Resonse, The conversion of the electronic data structures to vector representations cannot be performed mentally. ... In more detail, the claims specifically use the first and second machine learning classifiers to address problems with 

  Therefore the claim recites statutory subject matter under 35 U.S.C. 101, and the previous 35 U.S.C. 101 rejection found in the Non-Final Rejection of 3/4/2021 is withdrawn as the examiner agrees that claims do not fall under a mental process because the machine learning algorithms, based on the context in which they are applied, are computationally complex.  Further the examiner notes the claims recite a practical application due to the use of the first and second machine learning classifiers to address problems with current approaches for attempting to correlate new authoritative sources to existing controls. The current techniques rely on ineffective key word searches and waste computational resources by retrieving numerous non-relevant controls. See, e.g., Applicant’s specification at page 21, lines 13-22, thus citing an improvement in a technical field. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627